                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

HEATHER SANDERS                                                                        PLAINTIFF
V.                                                    CIVIL ACTION NO. 1:18-CV-176-SA-DAS
MAGNOLIA REGIONAL HEALTH CENTER                                                     DEFENDANT
                                              ORDER
       The Plaintiff filed her Complaint [1] under the Mississippi Tort Claims Act, in this Court

on September 17, 2018, against Magnolia Regional Health Center. In her Complaint [1] the

Plaintiff asserts diversity jurisdiction and includes a jury demand. Now before the Court is the

Defendant’s unopposed Motion for a Bench Trial [5] pursuant to Mississippi Code § 11-46-13(1).

       In relevant part, § 11-46-13(1) states that “the judge of the appropriate court shall hear and

determine, without a jury, any suit filed under the provisions of this chapter.” See James v. City of

Pontotoc, Miss., 2008 WL 3896713, *1 (N.D. Miss. Aug. 19, 2008). Given the mandate of this

code section, the Plaintiff’s claims must be determined by the Court as the trier of fact rather than

a jury. Accordingly, the Defendant’s Motion for Bench Trial [5] is GRANTED.

       SO ORDERED on this, the 27th day of February, 2019.

                                                            /s/ Sharion Aycock
                                                            UNITED STATES DISTRICT JUDGE
